This action involves the review of an order and award of the State Industrial Commission. It appears that Willard D. King, respondent herein, sustained a compensable injury while working for petitioner, Robert Odems, on September 5, 1931. The injury consisted of plaster getting into his eyes while he was shoveling plaster out of a wheelbarrow on to a mortar board on a scaffold over his head. The Commission, on August 17, 1932, found that respondent sustained an accidental injury arising out of and in the course of his employment, burning eyes with cement dust; that petitioner had actual notice of said injury and was not prejudiced by failure to give notice; that respondent was temporarily totally disabled from September 1, 1931, to September 25, 1931, less the five-day waiting period.
The Commission further found that respondent, as result of said accidental injury, sustained a permanent partial disability of ten per cent. loss of vision to right eye and ten per cent. loss of vision to left eye, or ten per cent. loss of vision of both eyes, and made an award for compensation in pursuance of said finding for a period of 50 weeks for permanent partial loss of vision, which amounted to ten per cent. permanent total disability, figured on basis of 500 weeks.
Petitioners urge that the award and findings of the State Industrial Commission are not supported by competent evidence, limited, however, to that portion of the award relating to permanent disability. Suffice it to say that there is expert medical testimony to show that the loss of vision is permanent, and that this disability was attributable to the injury received by respondent. Award affirmed.
RILEY, C. J., CULLISON, V. C. J., and SWINDALL and OSBORN, JJ., concur. ANDREWS, BAYLESS, BUSBY, and WELCH, JJ., absent.